Case 5:21-cv-00686-JVS Document 22 Filed 06/11/21 Page 1 of 1 Page ID #:1140
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES - GENERAL
 Case No.     EDCV 21-00685JVS                                          Date     June 11, 2021
              EDCV 21-00686JVS
 Title        In re Terry Lee Fleming Sr.



 Present: The Honorable       JAMES V. SELNA, U.S. DISTRICT JUDGE
            Lisa Bredahl                                Not Present
            Deputy Clerk                        Court Reporter / Recorder                 Tape No.
          Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                Not Present                                                Not Present

 Proceedings:       [IN CHAMBERS] ORDER TO SHOW CAUSE RE
                    DISMISSAL FOR LACK OF PROSECTION

      The Court, on its own motion, hereby ORDERS appellant(s)to show cause in
writing no later than June 25, 2021 why this action should not be dismissed for lack
of prosecution.

      Counsel are advised that the Court will consider the filing of the following
documents in Bankruptcy Court, with a status report to the District Court, an
appropriate response to this Order to Show Cause, on or before the above date
indicated above, to avoid dismissal:

X        Designation of Record
X        Statement of Issues on Appeal
X        Filing of Notice Regarding Ordering of Transcript

       If this case has been settled and/or dismissed in the Bankruptcy Court counsel
/parties must file a separate dismissal in the District Court. If the above documents
have been filed in the Bankruptcy Court, counsel shall file a declaration with this
Court so stating and counsel shall inquire with the Bankruptcy Court when the
Certificate of Readiness will issue.


                                                                                             :     0

                                                          Initials of Preparer   lmb



                                              CIVIL MINUTES - GENERAL
                                                      Page 1 of 1
